        Case 1:21-cv-03252-JPO-RWL Document 8 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   4/16/2021
---------------------------------------------------------------X
NILDA RODRIGUEZ,                                               :
                                                               :   21-CV-3252 (JPO) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER OF SERVICE AND
                                                               :   SCHEDULING ORDER
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Clerk of Court shall notify the U.S. Attorney's Office for the Southern District

of New York of the filing of this pro se case, brought pursuant to 42 U.S.C. 405(g), for

which the filing fee has been waived.

        In accordance with the Standing Order "Motions for Judgment on the Pleadings in

Social Security cases," 16-MC-0171 (Apr. 20, 2016):

        Within 90 days of the date of this order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the

Commissioner’s answer, or otherwise move against the complaint.

        If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed. The

motion must contain a full recitation of the relevant facts and a full description of the

underlying administrative proceeding.

        The plaintiff must file an answering brief within 60 days of the filing of the

Commissioner's motion. The Commissioner may file a reply within 21 days thereafter.

        Memoranda in support of or opposition to any dispositive motion may not exceed

25 pages in length; reply memoranda may not exceed ten pages in length. A party seeking

                                                        1
       Case 1:21-cv-03252-JPO-RWL Document 8 Filed 04/16/21 Page 2 of 2




to exceed these page limitations must apply to the Court for leave to do so, with copies

to all counsel, no fewer than seven days before the date on which the memorandum is

due.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: April 16, 2021
       New York, New York


Copies transmitted this date to all counsel of record and mailed to:

       Nilda Rodriguez
       54 Catherine St., #3I
       New York, NY 10035




                                            2
